Per Curiam.
A rule to show cause was allowed on this case, on the 11th day of June, 1924, why a mandamus should not issue directed to the board of commissioners of the city of Atlantic City, New Jersey, requiring them to issue to the relator a permit or consent to drive a public jitney in Atlantic City pursuant to the statute. The ordinance of the city under which the license is sought was passed in pursuance of the authority granted in Pamph. L. 1917, p. 145, ch. 78. It is conceded there is a discretion rested in the governing body on this subject, but it is argued there has been a palpable abuse of such discretion in refusing a permit to the relator. *1157It would serve no useful purpose to pursue the subject at length in view ,of the exhaustive arguments made;, both orally and in the briefs of the respective counsel. It is sufficient to say that we think the case is controlled by that of Zellers v. City Council of the City of Bridgeton, 2 N. J. Adv. R. 42 (at p. 958). The granting and issuing of licenses or permits for such purposes are not purely ministerial acts.
The writ is denied and the rule to show cause is discharged.